Citation Nr: 1550508	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-15 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder condition.

2. Entitlement to service connection for a bilateral knee condition. 

3. Entitlement to service connection for a back condition. 

4. Entitlement to service connection for a neck condition. 

5. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1980 to September 1984, May 1992 to March 1993, October 2001 to October 2003, September 2004 to April 2005, and October 2009 to June 2010, to include combat duty and service in the reserves.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a bilateral knee, bilateral shoulder, sleep apnea and back conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's cervical degenerative changes occurred within a year of service separation.   



CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine condition (degenerative changes of the cervical spine) condition have been met. 38 U.S.C.A. §§ 101, 1110, 1112 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record reveals that the Veteran has never been afforded a VA C&P examination for his diagnosed neck condition.  However, VA Medical treatment records demonstrate that X-ray diagnostics has detected minor degenerative changes in the Veteran's cervical spine, which the treating physician has deemed early ostephytosis.  See VA Treatment Records, dated September 13, 2012.  Additionally, the Board points out that the Veteran's condition, degenerative changes in his cervical spine, is among the chronic conditions in which presumptive service connection may be granted, if it manifested to a compensable degree within a year from the Veteran leaving active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  The records reveal that the Veteran filed for this claim for service connection less than a year after he exited from his active duty service in June 2010.  Although the Board recognizes that there have not been specific allegations regarding any in-service injury to the Veteran's neck during service, the Board finds that when viewing the totality of the Veteran's claim through a prism that gives the Veteran the benefit-of-the-doubt, service connection is warranted for this combat veteran.


ORDER

Entitlement to service connection for a cervical spine condition (degenerative changes of the cervical spine) is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board finds new examinations are required for the remaining claims on appeal. Specifically, the Board finds that an initial VA Compensation and Pension (C&P) examination is required for the Veteran's claimed back condition, as there is adequate evidence of record to trigger the VA's duty to afford the Veteran's an examination regarding his claim for service connection. Additionally, the Board finds that the C&P examinations already provided to the Veteran for his claims for a bilateral knee disorder and shoulder disorder are not adequate for adjudication, and new examinations/addendum opinions are required. In addition, an examination and opinion regarding the sleep apnea claim is warranted.  The Board will discuss these in turn. 

Service Connection - Bilateral Knee & Bilateral Shoulders

The Veteran was afforded a VA C&P examination for his bilateral knees and shoulder conditions in March 2013, more than two and a half years ago. The Board, however, finds that examination to be inadequate for adjudication purposes. Specifically, the Board notes that, although the VA examiner conducted a thorough examination on the physical condition of the Veteran's knees and shoulders, the examiner failed to provide any conclusion or rationale regarding the etiology of any diagnosed condition. The lack of such an opinion renders such an examination inadequate, and a determination on the merits cannot be accomplished. 

The Board notes that, the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). While the Board recognizes that the VA is not obligated to provide an examination for all claims before it, when it does undertake the responsibility to provide such an examination, it must provide an adequate one. When the medical evidence is in-fact inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). As such, the Board must remand so to obtain an adequate examination or addendum opinion regarding the etiology of the Veteran's knee and shoulder conditions. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his bilateral knees and shoulder conditions, his sleep apnea and his back condition, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should obtain an addendum nexus opinion from the examiner who conducted the March 2013 VA examinations for his shoulders and knees. If the 2013 examiner is not available, the RO should obtain an opinion from another appropriate examiner for his shoulders and knees, so to obtain another medical opinion regarding the nature and etiology of these conditions. The examiner should be asked to determine if the Veteran's bilateral knee and shoulder conditions are related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should again be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

4. Additionally, the RO should obtain an examination from an appropriate examiner regarding the nature and etiology of the Veteran's back pain. The examiner should be asked to determine what, if any, diagnoses are present, and whether any diagnosis is at least as likely as not related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service. 

a. All testing deemed necessary should be performed, to include X-ray diagnostics.  A full history should be taken, including the Veteran's contentions.

b. If the examiner determines that the Veteran's back condition was not otherwise related to his military service, the examiner is asked to opine upon weather such a condition, based on available medical evidence of record, manifested within one year after the Veteran's left active duty service in June 2010; and if so, to what severity did such symptoms manifest. If such cannot be provided without resorting to mere speculation, please note as such.   

5.  Additionally, the RO should obtain an examination from an appropriate examiner regarding the nature and etiology of the Veteran's claimed sleep apnea. The examiner should be asked to determine if it is least as likely as not that the Veteran's sleep apnea is related to any incident of service, or was caused /aggravated (permanently worsened beyond normal progression) by his military service. 

a. All testing deemed necessary should be performed, to include any required diagnostics.  A full history should be taken, including the Veteran's contentions.

6.  The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


